 
 
I 
108th CONGRESS
2d Session
H. R. 5257 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that members of the Armed Forces and Selected Reserve may transfer certain educational assistance benefits to dependents, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Servicemembers’ Flexible Educational Assistance Act.  
2.Transfer of entitlement to basic educational assistance 
(a)All-volunteer force educational assistance programChapter 30 of title 38, United States Code, is amended— 
(1)in the table of contents by striking the item relating to section 3020 and inserting the following: 
 
 
3020. Transfer of entitlement to basic educational assistance; 
(2)in section 3018— 
(A)in subsection (c) by inserting or (e) after subsection (b)(1); and 
(B)by adding at the end the following new subsection: 
 
(e)An individual who made an election under section 3011(c)(1) or 3012(d)(1) may withdraw such election not later than one year after the date of enactment of this subsection if— 
(1)the period described in section 3031 that is applicable to such individual has not expired; and 
(2)such individual elects to transfer entitlement to educational assistance under section 3020.; 
(3)by amending section 3020 to read as follows: 
 
3020.Transfer of entitlement to basic educational assistance 
 (a) In General An individual who is entitled to basic educational assistance under this subchapter may elect to transfer to one or more of the dependents specified in subsection (b) a portion of such individual’s entitlement to such assistance. An individual transferring entitlement under this section shall submit written notice to the Secretary concerned not later than the expiration date of the period described in section 3031 that is applicable to such individual.   
 (b) Eligible Dependents An individual may transfer entitlement under this section as follows: 
 (1) To the individual’s spouse.  
 (2) To one or more of the individual’s children.  
 (3) To a combination of the individuals referred to in paragraphs (1) and (2).   
 (c) Designation of Transferee An individual transferring entitlement under this section shall— 
 (1) designate the dependent or dependents to whom such entitlement is being transferred;  
 (2) designate the number of months of such entitlement to be transferred to each such dependent; and  
 (3) specify the period for which the transfer shall be effective for each such dependent.   
 (d) Revocation and ModificationAn individual transferring entitlement under this section may modify or revoke at any time the transfer of any unused portion of the entitlement so transferred. The modification or revocation of the transfer of entitlement under this subsection shall be made by the submittal of written notice of the action to both the Secretary concerned and the Secretary of Veterans Affairs.  
 (e) Commencement of Use If the dependent to whom entitlement is transferred under this section is a child, the use of the transferred entitlement may not commence until the child— 
 (1) completes the requirements of a secondary school diploma (or equivalency certificate); or  
 (2) attains 18 years of age. 
(f)Time limitation for use of eligibility and entitlementNotwithstanding section 3031, and subject to subsection (c)(3), a dependent to whom entitlement is transferred under this section may use such entitlement not later than the expiration date of a 20-year period beginning on the commencement date of the period described in section 3031 that is applicable to the individual who transferred such entitlement to the dependent.  
 (g) Additional Administrative Matters 
 (1) The use of any entitlement transferred under this section shall be charged against the entitlement of the individual making the transfer at the rate of one month for each month of transferred entitlement that is used.  
 (2) Except as provided under subsections (c)(2) and (3) and (f), and subject to paragraph (5) of this subsection, a dependent to whom entitlement is transferred under this section is entitled to basic educational assistance under this subchapter in the same manner as the individual from whom entitlement was transferred.  
 (3) 
 (A) Subject to subparagraph (B), the monthly rate of educational assistance payable to a dependent to whom entitlement is transferred under this section shall be the monthly amount payable under sections 3015 and 3022 to the individual making the transfer.  
 (B) The monthly rate of assistance payable to a dependent under subparagraph (A) shall be subject to the provisions of section 3032, except that the provisions of subsection (a)(1) of that section shall not apply even if the individual making the transfer to the dependent under this section is on active duty during all or any part of enrollment period of the dependent in which such entitlement is used.   
 (4) The death of an individual transferring entitlement under this section shall not affect the use of the transferred entitlement by the dependent to whom entitlement is transferred.  
 (5) Notwithstanding subsection (f) and section 3031, a child to whom entitlement is transferred under this section may not use any entitlement so transferred after attaining the age of 26 years.  
 (6) Except as provided in subsection (e), the purposes for which a dependent to whom entitlement is transferred under this section may use such entitlement shall include the pursuit and completion of the requirements of a secondary school diploma (or equivalency certificate).   
 (h) OverpaymentIn the event of an overpayment of basic educational assistance with respect to a dependent to whom entitlement is transferred under this section, the dependent and the individual making the transfer shall be jointly and severally liable to the United States for the amount of the overpayment for purposes of section 3685.  
 (i) Regulations The Secretaries concerned shall prescribe regulations for purposes of this section.   
 (j) Annual ReportNot later than January 31 of each calendar year (beginning in 2006), the Secretary of Defense, in consultation with the other Secretaries concerned, shall submit to the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate a report on the number of individuals transferring entitlement to educational assistance under this section during the preceding fiscal year.  
 (k) Secretary Concerned Defined Notwithstanding section 101(25), in this section the term Secretary concerned means— 
 (1) the Secretary of the Army with respect to matters concerning the Army;  
 (2) the Secretary of the Navy with respect to matters concerning the Navy or the Marine Corps;  
 (3) the Secretary of the Air Force with respect to matters concerning the Air Force; and  
 (4) the Secretary of Defense with respect to matters concerning the Coast Guard, or the Secretary of Homeland Security when it is not operating as a service in the Navy.  ; and 
(4)in section 3031(a) by inserting in section 3020 and after Except as provided.  
(b)Educational assistance for members of the selected reserveChapter 1606 of title 10, United States Code, is amended— 
(1)in the table of sections by adding at the end the following new item: 
 
 
16138. Transfer of entitlement to educational assistance; 
(2)in section 16133(a) by inserting and section 16138 after subsection (b); 
(3)in section 16137 by inserting Each such report shall also include the number of members of the Selected Reserve of the Ready Reserve of each armed force transferring entitlement to educational assistance under section 16138. after those fiscal years.; and  
(4)by adding at the end the following new section: 
 
16138.Transfer of entitlement to educational assistance 
 (a) In General An individual who is entitled to educational assistance under this chapter may elect to transfer to one or more of the dependents specified in subsection (b) a portion of such individual’s entitlement to such assistance. An individual transferring entitlement under this section shall submit written notice to the Secretary concerned not later than the expiration date of the period described in section 16133 that is applicable to such individual.   
 (b) Eligible Dependents An individual may transfer entitlement under this section as follows: 
 (1) To the individual’s spouse.  
 (2) To one or more of the individual’s children.  
 (3) To a combination of the individuals referred to in paragraphs (1) and (2).   
 (c) Designation of Transferee An individual transferring entitlement under this section shall— 
 (1) designate the dependent or dependents to whom such entitlement is being transferred;  
 (2) designate the number of months of such entitlement to be transferred to each such dependent; and  
 (3) specify the period for which the transfer shall be effective for each such dependent.   
 (d) Revocation and ModificationAn individual transferring entitlement under this section may modify or revoke at any time the transfer of any unused portion of the entitlement so transferred. The modification or revocation of the transfer of entitlement under this subsection shall be made by the submittal of written notice of the action to both the Secretary concerned and the Secretary of Veterans Affairs.  
 (e) Commencement of Use If the dependent to whom entitlement is transferred under this section is a child, the use of the transferred entitlement may not commence until the child— 
 (1) completes the requirements of a secondary school diploma (or equivalency certificate); or  
 (2) attains 18 years of age. 
(f)Time limitation for use of eligibility and entitlementNotwithstanding section 16133, and subject to subsection (c)(3), a dependent to whom entitlement is transferred under this section may use such entitlement not later than— 
(1)the expiration date of a 20-year period beginning on the commencement date of the period prescribed by section 16133(a)(1) that is applicable to the individual who transferred such entitlement to the dependent; or 
(2)the date that is 10 years after the date the individual who transferred such entitlement to the dependent is separated from the Selected Reserve, whichever occurs first. 
 (g) Additional Administrative Matters 
 (1) The use of any entitlement transferred under this section shall be charged against the entitlement of the individual making the transfer at the rate of one month for each month of transferred entitlement that is used.  
 (2) Except as provided under subsections (c)(2) and (3) and (f), and subject to paragraph (5) of this subsection, a dependent to whom entitlement is transferred under this section is entitled to educational assistance under this chapter in the same manner as the individual from whom entitlement was transferred.  
 (3)The monthly rate of educational assistance payable to a dependent to whom entitlement is transferred under this section shall be the monthly amount payable under section 16131 to the individual making the transfer.  
 (4) The death of an individual transferring entitlement under this section shall not affect the use of the transferred entitlement by the dependent to whom entitlement is transferred.  
 (5) Notwithstanding subsection (f) and section 16133, a child to whom entitlement is transferred under this section may not use any entitlement so transferred after attaining the age of 26 years.  
 (6) Except as provided in subsection (e), the purposes for which a dependent to whom entitlement is transferred under this section may use such entitlement shall include the pursuit and completion of the requirements of a secondary school diploma (or equivalency certificate).   
 (h) OverpaymentIn the event of an overpayment of basic educational assistance with respect to a dependent to whom entitlement is transferred under this section, the dependent and the individual making the transfer shall be jointly and severally liable to the United States for the amount of the overpayment for purposes of section 3685 of title 38.  
 (i) Regulations The Secretaries concerned shall prescribe regulations for purposes of this section.   
 (j) Secretary Concerned Defined Notwithstanding section 101(a)(9), in this section the term Secretary concerned means— 
 (1) the Secretary of the Army with respect to matters concerning the Army;  
 (2) the Secretary of the Navy with respect to matters concerning the Navy or the Marine Corps;  
 (3) the Secretary of the Air Force with respect to matters concerning the Air Force; and  
 (4) the Secretary of Defense with respect to matters concerning the Coast Guard, or the Secretary of Homeland Security when it is not operating as a service in the Navy.  .  
3.Program of education 
(a)All-volunteer force educational assistance programChapter 30 of title 38, United States Code, is amended— 
(1)in section 3014(a) by striking an approved program of education and inserting a program of education of the individual’s choosing; and 
(2)in sections 3014A(b)(1), 3015(a)(1), 3015(a)(2), 3015(b)(1), 3015(b)(2), 3015(g)(1), 3015(g)(2), 3016(b), 3016(c), 3022(a)(1), 3022(a)(2), and 3034(a)(3) by striking an approved program each place it appears and inserting a program.   
(b)Educational assistance for members of the selected reserveSection 16131 of title 10, United States Code, is amended— 
(1)in subsection (b)(1) by inserting of the person’s choosing after pursuing a program of education; 
(2)by amending subsection (c)(1) to read as follows: 
 
(c) 
(1)Educational assistance shall be provided to each person entitled to educational assistance under this chapter for pursuit of any program of education of the person’s choosing that is a program of education for purposes of chapter 30 of title 38.; and 
(3)in subsection (g)(2)(B)(i) by striking an approved program and inserting a program.   
4.Service in the Selected Reserve 
(a)Credit for 24 months of active duty serviceSubsection 3012 of title 38, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)(A)(i) by striking an obligated period and all that follows through in the Armed Forces and inserting for a cumulative period of at least 24 months of obligated active duty in the Armed Forces during any 6-year period; 
(B)in paragraphs (1)(B)(i) and (1)(C)(iii)(I) by striking at least two years of continuous active duty in the Armed Forces each place it appears and inserting for a cumulative period of at least 24 months of active duty in the Armed Forces during any 6-year period; and 
(C)in paragraphs (1)(B)(ii) and (1)(C)(iii)(II) by striking two years each place it appears and inserting 24 months; and 
(2)in subsection (b)(1)(A)— 
(A)by striking two years of service and inserting 24 months of service; and 
(B)by striking during such two years and inserting during such service. 
(b)Conforming amendmentSection 3013(b) of title 38, United States Code, is amended by striking continuous. 
 
